DISSENTING OPINION BY
Judge COVEY.
I join in Judge Simpson’s dissenting opinion, and write separately to express my additional concerns regarding the Majority’s declaration that Section 306(a.2) of the Workers’ Compensation Act (Act),1 mandating the use of the most recent American Medical Association’s (AMA) “Guides to the Evaluation of Permanent Impairment,” is unconstitutional. I disagree with the Majority’s conclusion that, “[e]ven ... if we had found that there are adequate standards allowing for a delegation to a governmental agency, Section 306(a.2)(l) [of the Act] would still be unconstitutional because the delegation ... was to a private party[,]” since that conclusion is directly contrary to established precedent. Majority Op. at 416. Instead, I believe the mandated use of the AMA Guides constitutes the permissible involvement of a private organization in the rule-*421making process, and thus, Section 306(a.2)(l) is not unconstitutional.
In Gima v. Hudson Coal Co., 310 Pa. 480, 165 A. 850 (1933), which involved legislation incorporating standards developed by private parties, i.e., explosive manufacturers, the Pennsylvania Supreme Court affirmed the constitutionality of Rule 29 of the Anthracite Mine Law (Law),2 formerly 52 P.S. § 424. Rule 29 of the Law provided: “When high explosives other than gunpowder are used in any mine, the manner of storing, keeping, moving, charging and firing or in any manner using such explosives shall be in accordance with special rules as furnished by the manufacturers of the same.” Id. at 851 n. 1 (emphasis added) (quoting 52 P.S. § 424).
The Gima Court approvingly .quoted the lower court:
[W]e have had much legislation which does not delegate the power of the General Assembly to make laws, but does delegate to some person or body the power to determine some fact or state of things upon which the law makes, or intends to make, its own action depend .... As was trenchantly said by Chief Justice Black in Moers v. City of Reading, 21 Pa. 188, 202 [(1853)], in discussing the same constitutional provision: ‘Half the statutes in our books are in the alternative, depending on the discretion of some person or persons to whom is confided the duty of determining whether the proper occasion exists for executing them. But it cannot be said that the exercise of such a discretion is the making of the law,’
Both the [Law] and [the] Bituminous Mine Law[ ][3] are replete with instances of powers granted to mine bosses, mine foremen, mine inspectors, and similar officials who do not legislate, but who are authorized to do certain things and give certain orders which must be obeyed by the miners and their laborers, and violation of which constitutes an offense against the mine laws. The power to establish and approve certain rules for the storage, firing, use, etc., of high explosives, is no more a delegation of legislative power than the determination of what places in the mine are safe to work in (rules 5, 34 ,..); the granting of permission to fire a blast, where locked safety lamps are used (rule 11 ...); the fixing of the number of persons who may be hoisted or lowered at one time in a mine (rule 17 ...); the determination whether a miner is competent to blast coal, etc. (rules 35, 36 ...); the fixing of a safe steam pressure (rule 39); and none of these are different in character from the power formerly given the courts to pass upon licenses for the sale of intoxicating liquors, referred to and upheld in the opinion in [Locke’s Appeal, 72 Pa. 491 (1873) ]. In fact, a consideration of these different matters will show how impossible and unscientific it would be for the General Assembly to attempt to enact laws covering in detail all the matters thus wisely provided for....
[[Image here]]
The General Assembly cannot be expected to enact laws which shall in themselves keep abreast of every advance of science and invention in the explosive line any more than it can of itself determine when a working place is free of gas and fit to work in; but it has established a means by which such advances can be utilized and made safe in mines, and in rule 29 it has delegated its power to determine the safe meth*422od to store, charge, fire and use such explosives to the manufacturer and the mine owner jointly, knowing that they will not for their own interest err on the side of danger, and has established a method for making known such determination to the miners and laborers who use them by posting and publishing, and has declared that a use of such high explosives contrary to such determination, thus posted and published, is a violation of law. In doing so, the General; Assembly has legislated — not the powder manufacturer or coal operator — no legislative power or authority has been delegated to them.
Gima, 165 A; at 852-53 (emphasis added) (quoting Gima v. Hudson Coal Co., 106 Pa.Super. 288, 161 A. 903, 907-909 (1932)). The Majority states:
Gima has been inferentially overruled because it is at odds with later Supreme Court decisions such as Bell Telephone Company of Pennsylvania v. Driscoll [343 Pa. 109], 21 A.2d 912, 915 (Pa.1941), in that it did not examine whether the challenged provision, Rule 29, Article XII of the [Law], contained explicit standards to be applied in promulgating the subject safety rules and only cited cases involving delegation to governmental agencies.
Majority Op. at 416 n.16.
However, in 1973, more than 30 years after Driscoll, our Supreme Court relied on Gima to reaffirm the principle that “it is not objectionable that ‘many things upon which wise and useful legislation must depend which cannot be known to the lawmaking power, ... must, therefore, be a subject of inquiry and determination outside of the halls of legislation.’ ” Johnson v. Pa. Hous. Fin. Agency, 453 Pa. 329, 309 A.2d 528, 535 (1973) (quoting Gima, 165 A. at 851). Thus, although the Supreme Court has, in other eases imposed the “adequate standards” requirement to delegated authority, it has still quoted Gima for the principle that the General Assembly is permitted to rely upon outside sources.
In addition, just five years ago, this Court, in its en banc decision in Pennsylvania Builders Association v. Department of Labor and Industry, 4 A.3d 215 (Pa.Cmwlth.2010), relied upon Gima for the same principle. Thus, I believe that the Majority incorrectly. concludes that Gima has been “inferentially overruled.” Majority Op. at 416 n.16.
Further, I agree with the rationale in Gima and Pennsylvania Builders, that “[t]he General Assembly cannot be expected to enact laws which shall in themselves keep abreast of every advance of science and invention[,]” and it is unreasonable to impose upon the General Assembly the burden of frequently revisiting legislation to reflect evolving, broadly-accepted changes in the medical field that are beyond the expertise of the legislative body. Gima, 165 A. at 853. Thus, I would conclude that, in accordance with Pennsylvania Builders and Gima, the involvement of a private organization such as the AMA in the rule-making process is not always fatal, and permit the General Assembly to remedy the constitutional infirmity through the imposition of adequate standards similar to those in Pennsylvania Builders.
More importantly, I believe the Majority fails to acknowledge that its opinion directly contradicts and effectively overrules the en banc Pennsylvania Builders decision which explicitly rejected the conclusion reached by the Majority here: The involvement of a private party in the General Assembly’s rule-making is always unconstitutional. In Pennsylvania Builders, this Court sustained the Department of Labor and Industry’s preliminary *423objections to the Pennsylvania Builders Association’s (PBA) petition for review and dismissed PBA’s motion for summary relief on the basis that the post-Review and Advisory Council (RAC) Pennsylvania Construction Code Act (PCCA)4 neither improperly delegated the General Assembly’s rule-making authority, nor its authority over the execution and administration of that law. Thus, L & I’s adoption of International Code Council’s (ICC) 2009 codes as Pennsylvania’s 2009 Uniform Construction Code (UCC) did not violate Article II, Section 1 of the Pennsylvania Constitution.5 There, the Court stated:
In other cases cited by Petitioners, rule[-]making by a non-governmental entity was deemed a violation of the Article II, Section 1 non-delegation clause, not because, as Petitioners would have this Court believe, it was a delegation to a non-governmental entity, but because the General Assembly failed to provide adequate standards and limitations to guide that entity’s actions. That is not the case here.
The involvement of a non-governmental body in the General Assembly’s rule-making process is not new. In Gima v. Hudson Coal Co., 310 Pa. 480, 165 A. 850 (1933), the Pennsylvania Supreme Court upheld Rule 29 of the Anthracite Mine Law wherein, rather than providing specific safety standards for the storage and firing of explosives, the General Assembly merely incorporated by reference any rules provided by the manufacturers on those matters since, as the Supreme Court quoted the Superior Court, ‘[t]he General Assembly cannot be expected to enact laws which shall in themselves keep abreast of every advance of science and invention in the explosive line any more than it can of itself determine when a working place is free of gas and fit to work in.... ’ Id., at 853. Certainly, in light of the high danger involved with explosives, the General Assembly recognized its limitations of time and knowledge and deferred the drafting of the specifics of the law to a more knowledgeable group. The same reasoning applies in this case, where, the General Assembly’s purposes for the PCCA include the provision of standards for the protection of life, health, property and environment, delegation of the details of the construction code may be better left to ICC, as reviewed by the RAC and adopted by L & I.
More recently, in Section 306(a.2) of the [Act], the General Assembly dictated relative to medical examinations conducted in order to determine the extent of permanent impairment that:
[t]he degree of impairment shall be determined based upon an evaluation by a physician who is licensed in this Commonwealth, who is certified by an American Board of Medical Specialties approved board or its osteopathic equivalent and who is *424active in clinical practice for at least twenty hours per week, chosen by agreement of the parties, or as designated by the department, pursuant to the most recent edition of the American Medical Association ‘Guides to the Evaluation of Permanent Impairment. ’
(Emphasis added). Thus, similar to the use of ICC’s codes as a guide for establishing Pennsylvania’s UCC, the [AMA] is used as a guide to establish Pennsylvania’s impairment ratings.
It is clear, in this case, that the General Assembly has properly delegated its rule-making authority, and that it delegated such authority to L & I, with definite and reasonable standards.
Pennsylvania Builders, 4 A.3d at 222-23 (citations and footnote omitted; emphasis added).6 Accordingly, the Majority’s conclusion that a private party’s involvement in the rule-making process is unconstitutional directly contradicts the Pennsylvania Builders decision.7
Judges LEADBETTER and SIMPSON join in this dissenting opinion.

. Act of June 2, 1891, P.L. 176.


3. Act of June 9, 1911, P.L. 756, 779.


. Act of November 10, 1999, P.L. 491, as amended, 35 P.S. §§ 7210.101-1103.


. The Majority discusses the Pennsylvania Builders decision, but distinguishes it from the instant matter by noting that the en banc Pennsylvania Builders Court found that the PCCA set adequate standards for the delegation of rule-making authority. However, the Majority does not distinguish or even acknowledge but rather simply ignores the portion of the Pennsylvania Builders opinion that, just five years earlier, explicitly endorsed the validity of a non-governmental body’s involvement in the General Assembly’s rule-making process, and which specifically referenced Section 306(a.2) of the Act as an example of a constitutionally-permissible involvement of a nongovernmental body in the General Assembly's rule-making process.


. Because the result of the Majority’s decision effectively overrules this Court’s en banc Pennsylvania Builders decision, it should explicitly say so.


. See also Pa. Med. Soc’y v. Foster, 137 Pa.Cmwlth. 192, 585 A.2d 595 (1991).